Citation Nr: 1604613	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  07-22 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran had active service from January 1969 to September 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from February 2007 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

An April 2009 Board decision, in pertinent part, denied the Veteran's claims for service connection for sexual dysfunction and a spine disability.  The Veteran appealed the April 2009 decision to the U. S. Court of Appeals for Veterans Claims (Court), and in a December 2010 Memorandum Decision, the Court remanded the issues to the Board.  Following a July 2011 Board Remand, a December 2012 Board decision again denied service connection for a spine disability, and again remanded the appeal for service connection for sexual dysfunction.  In June 2013, the Court again set aside the Board's denial of service connection for a spine disability, by way of ordering action in accordance with a joint motion of the parties.  In May 2014, the Board denied service connection for sexual dysfunction and remanded the spine issue for development.  Following the development, the RO, in August 2014, issued a rating decision awarding service connection for lumbar spine degenerative disc disease.  The Veteran has perfected an appeal of the initial 20 percent rating assigned.  Meanwhile, the Veteran appealed the denial of service connection for sexual dysfunction to the Court.  In June 2015, the Court issued a memorandum decision setting aside the Board's May 2014 denial of service connection for sexual dysfunction and remanding the issue to the Board.  Thus, the issues of whether service connection is warranted for sexual dysfunction and whether an initial rating in excess of 20 percent is warranted for lumbar spine degenerative disc disease are both before the Board.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).



REMAND

While the Board sincerely regrets the delay, additional development is required before the Veteran's claims are decided.

With regard to the claim for service connection for sexual dysfunction, claimed as secondary to the service connected PTSD, the Court's memorandum decision found fault in the Board's analysis and the evidence relied upon therein, because the discussion related only to causation, rather than including a discussion of whether the Veteran's PTSD or any of his PTSD medications have aggravated his sexual dysfunction.  In June 2013, a VA examiner summarized findings in various pieces of medical literature and concluded that it is, "less likely as not that the Veteran's sexual dysfunction began during active service, is related to any incident of service or was caused or aggravated by his service connected PTSD."  The rationale for the opinion merely referred the reader to the cited medical literature.  As pointed out in the Court's memorandum decision, this literature spoke only to causation.  Thus, as of yet, there is no adequate opinion of record addressing whether the PTSD or the PTSD medications aggravated the Veteran's sexual dysfunction.  Another remand in this case, therefore, is required so that an adequate VA opinion can be acquired on the matter of aggravation.

As to the claim for an initial rating in excess of 20 percent for the lumbar spine degenerative disc disease, the Board finds that remand is necessary for a new examination.  The most recent VA examination of the spine occurred in July 2014, at which time the primary matter for consideration was whether it is as likely as not that the lumbar spine disability was incurred in service.  Now that service connection has been established, the matter for consideration is the degree of severity of the disability.  In determining the appropriate rating for a disability of the spine, the Board must consider the functional limitation of the disability due to factors such as pain.  In the October 2014 notice of disagreement, the Veteran's representative pointed out the lack of an adequate analysis of functional limitations in the July 2014 VA examination report.  The Board finds the Veteran's appeal must again be remanded for a VA examination to ascertain the Veteran's level of impairment, to include adequate consideration of functional impairment and to also account for his lay statements related to functional impairment.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding, pertinent medical records.

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by the examiner who provided the February 2013 medical opinion as to the Veteran's sexual dysfunction, if available.  Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed sexual dysfunction was permanently worsened by any aspect of his PTSD disability, to include any medications taken for that disability during the pendency of this claim (the Board notes that the Veteran's claim was originally filed in September 2006).  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another health care professional with appropriate expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination to determine the current degree of severity of his lumbar spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should provide a full description of any functional loss or functional limitations during flare ups and due to pain, weakness, fatigability, incoordination, and pain on movement.

The supporting rationale for all opinions expressed must be provided.  

4.  The RO should also undertake any other development it determines to be warranted. 

5.  Then, the RO should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




